           Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 1 of 25




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


 ESTECH SYSTEMS, INC.,                                    CIVIL ACTION NO. 6:20-cv-00322

                  Plaintiff,                               FIRST AMENDED COMPLAINT FOR
           v.                                                 PATENT INFRINGEMENT

 REGIONS FINANCIAL CORPORATION,                               JURY TRIAL DEMANDED

                  Defendant.




                FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Estech Systems, Inc. (“Estech” or “Plaintiff”) files this first amended complaint

against Regions Financial Corporation (“Defendant”) alleging, based on its own knowledge as to

itself and its own actions, and based on information and belief as to all other matters, as follows:


                                              PARTIES

      1.          Estech Systems, Inc., is a corporation filed under the laws of the State of Texas,

with its principal place of business at 3701 East Plano Parkway, Suite 100, Plano, Texas 75074.

      2.          Defendant is a Delaware corporation with a principal place of business at 1900 Fifth

Avenue North, Birmingham, AL 35203. Defendant’s registered agent for service is Corporation

Service Company dba CSC-Lawyers Incorporating Service Company, at 211 East 7th Street, Suite

620, Austin, TX 78701-3218.


                                   JURISDICTION AND VENUE

      3.          Estech repeats and re-alleges the allegations in Paragraphs 1-2 as though fully set

forth in their entirety.
           Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 2 of 25




      4.        This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

      5.        Venue is proper in this district pursuant to 28 U.S.C. §§ 1400(b) and 1391(c).

      6.        Defendant is subject to this Court’s specific and general personal jurisdiction due

at least to Defendant’s substantial business in this forum, including (i) at least a portion of the

infringements alleged herein; or (ii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, or deriving substantial revenue from goods and services provided to

individuals in Texas and in this district.

      7.        Specifically, Defendant intends to and does business in Texas, directly or through

intermediaries and offers its products or services, including those accused herein of infringement,

to customers and potential customers located in Texas, including in the Western District of Texas.

      8.        Defendant maintains a regular and established place of business in this district,

including at 4314 West Braker Lane, Austin, TX 78759.


                                      THE TECHNOLOGY

      9.        Estech repeats and re-alleges the allegations in Paragraphs 1-8 as though fully set

forth in their entirety.

    10.         For more than 30 years, Estech has been a leading U.S.-based provider of end-to-

end business phone solutions. Estech’s Network Operations Center is located in Plano, Texas.

    11.         Since 1987, Estech has sold more than 400,000 solutions to its customers, working

with more than 1500 certified partners nationwide.        Its customers include small and large

businesses across the country.




                                                     2
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 3 of 25




    12.        Recognizing that business doesn’t get done without communication, Estech

provides powerful products that that are easy and simple to use. Estech’s products are engineered

to make intelligent technology that is intuitive and user-friendly, empowers employee productivity,

and fuels customer satisfaction.

    13.        Estech’s technology is American-engineered. From its Texas headquarters, Estech

provides a full solutions portfolio of modern business phone systems, including Cloud, Hybrid,

Pure IP, and SIP dial tone products.       Given Estech’s end-to-end product offerings, Estech

customers are empowered to choose the product features they need and want.

    14.        Estech’s products include the most integrated cloud PBX in the market—the award-

winning ESI Cloud PBX; Voice over IP (VoIP) products and systems; and on-premises products.

A cloud-based PBX is a sophisticated telephone exchange system that uses a cloud infrastructure

to provide communication services, such as telephony services.

    15.        VoIP transmits and receives voice communications over data networks, such as the

Internet or private networks, using the Internet Protocol (IP).

    16.        VoIP systems offer several advantages over traditional phone systems including,

but not limited to, lower cost and more efficient network management.

    17.        VoIP systems also allow enable integration of additional communication services.

    18.        Estech cloud-based VoIP products have handled billions of call minutes.

    19.        Estech also provides U.S.-based, best-in-class technical support for its customers.

    20.        The patents-in-suit, U.S. Patent Nos. 8,391,298 (the “’298 patent”), 7,068,684 (the

“’684 patent”), 6,067,349 (the “’349 patent”), and 7,123,699 (the “’699 patent”) (collectively, the

“Asserted Patents”), are generally directed to systems and methods for providing robust, feature-




                                                     3
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 4 of 25




rich communications systems including, but not limited to, VoIP telephony and additional

communication services that can be integrated with a VoIP telephony system.

                           THE ACCUSED INSTRUMENTALITIES

    21.         Estech repeats and re-alleges the allegations in Paragraphs 1-22 as though fully set

forth in their entirety.

    22.         On information and belief, Defendant has created, configured, owns, or operates a

custom communication system that employs VoIP to perform various functions using multiple

components supplied by Defendant or third parties, including, but not limited to, voice calling,

voicemail, directory services, quality of service, and others. Defendant’s custom communication

system does not have a particular system name or descriptor that can identify it in a manner more

particular than identifying its components, features, functions, and services, as Estech has done in

this paragraph and the following paragraphs.        It is not surprising that Defendant’s custom

communication system does not have a particular system name or descriptor because it is not a

product that Defendant sells to the public, nor is it a product that Defendant purchased off the

shelf. It is Defendant’s internal, custom communication system.

        “Network Components” of Defendant’s Custom Communication System

    23.         Upon information and belief, Defendant’s custom communication system provides

networking equipment that allow Defendant to establish first, second, and third local area networks

(LANs). This networking equipment includes, but is not limited to, for example, hubs, switches,

routers, and servers that provide LANs for its networking infrastructure and the like. This

networking equipment also, couples the LANs (and devices connected thereto) with a Wide Area

Network (WAN), including, but not limited to, for example, the Internet or virtual private network

(VPN) connection(s).



                                                     4
            Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 5 of 25




             “VoIP Telephony Devices” of Defendant’s Custom Communication System

    24.         Upon information and belief, Defendant’s custom communication system provides

VoIP telephony devices that, through Defendant’s Network Components, allow Defendant to make

and receive VoIP-based voice calls. VoIP telephony devices include, but not limited to, for

example, devices, software, or applications that provide use or access to VoIP functionality,

including, but not limited to, for example, voice calling, voicemail, or Directory Services. VoIP

Telephony Devices may include, but are not limited to, for example, VoIP phones, software-based

VoIP phones, desktop and mobile applications that provide VoIP functionality, and web-based

applications that allow a user to use or access VoIP functionality.

    25.         Upon information and belief, the VoIP Telephony Devices include, but are not

limited to, for example, the Cisco VoIP Phones, Polycom VoIP Phones, Avaya VoIP Phones, and

the like.

        “VoIP Servers” of Defendant’s Custom Communication System

    26.         Upon information and belief, Defendant’s custom communication system employs

servers to provide VoIP functionality, including, but not limited to, for example, voice calling,

voicemail, or Directory Services. The servers provide at least one or more of the following

functionalities: (i) the ability to make VoIP-based voice calls using its VoIP Telephony Devices;

(ii) the ability to store voice mail messages; (iii) the ability to allow access to the voice mail

messages using VoIP Telephony Devices; and (iv) the ability to provide Directory Services, which

include, but are not limited to, for example, providing directory information to a user or VoIP

Telephony Device, including, but not limited to, for example, providing a list of

telecommunications extensions through VoIP Telephony Devices.




                                                     5
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 6 of 25




    27.         Upon information and belief, the VoIP Servers include, but are not limited to, for

example, hardware and software components (including, but not limited to, cloud-based

components) that provide the VoIP functionality described in paragraph 26. Such hardware and

software components may include, but are not limited to, systems, services, or software provided

by ICG Communications (a/k/a Telecommunications Source Group, Inc.), Foremost

Telecommunications, Logix Communications Corporation, and Grande Communications

Networks, Inc. among others.

    28.         When the Complaint references “Accused Instrumentalities” it is referring to the

Custom Communication System as described paragraphs 22-28. When used in the Complaint,

“Network Components,” “VoIP Telephony Devices,” and “VoIP Servers” refer to the information

provided in paragraphs 23-28 of the Complaint, respectively.


                                            COUNT I

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,391,298

    29.         Estech repeats and re-alleges the allegations in Paragraphs 1-28 as though fully set

forth in their entirety.

    30.         Estech owns all substantial rights, interest, and title in and to the ’298 patent,

including the sole and exclusive right to prosecute this action and enforce the ’298 patent against

infringers, and to collect damages for all relevant times. The United States Patent and Trademark

Office duly issued the ’298 patent on March 5, 2013. A copy of the ’298 patent is attached as

Exhibit A.

    31.         The ’298 patent is titled “Phone Directory in a Voice Over IP Telephone System.”

The ’298 patent describes information processing systems that store a list of phone numbers,

integrated with a VoIP telephony system, to provide those phone numbers to the user of a VoIP


                                                     6
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 7 of 25




telephone. The user can use that list to dial the telephone number of another user associated with

the VoIP telephony system.

    32.        The claims of the ’298 patent are not directed to an abstract idea. For example,

claim 1 of the ’298 patent recites a specific arrangement of devices and networking components.

Together those devices and networking components enable a user of a first telecommunications

device to observe a list of a plurality of telecommunications extensions. The list of extensions is

stored in a server within a specific networking configuration, and the user can select to view a

subset of the extensions. Taken as a whole, the claimed inventions of the ’298 patent are not

limited to well-understood, routine, or conventional activity. Rather, the claimed inventions

include inventive components that improve upon the functioning and operation of information

processing systems.

    33.        The written description of the ’298 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    34.        Defendant has infringed the ’298 patent by making, having made, using, importing,

providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.

    35.        The Accused Instrumentalities include Network Components that provide VoIP-

based voice calling and data-networking services to VoIP Telephony Devices.

    36.        The Accused Instrumentalities provide first, second, and third LANs that are

coupled with a WAN through the Network Components.




                                                     7
           Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 8 of 25




    37.        The Accused Instrumentalities include VoIP Telephony Devices connected to

LANs, the VoIP Telephony Devices having telecommunications extensions associated therewith,

the telecommunications extensions being coupled to the second and third LANs.

    38.        The VoIP Telephony Devices include circuitry that: (i) enabling users of VoIP

Telephony Devices to observe a list of telecommunications extensions; (ii) automatically call one

of the telecommunications extensions in response to a user selecting one of the

telecommunications extensions from the list; and (iii) enabling the use to select between observing

the list of telecommunications extensions coupled to the second LAN or the third LAN.

    39.        The Accused Instrumentalities include VoIP Servers in the second LAN that store

telecommunications extensions and accessed across the WAN.

    40.        As described above, Defendant has directly infringed (literally or under the doctrine

of equivalents) at least Claim 1 of the ’298 patent. Defendant’s infringement in this regard is

ongoing.

    41.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that compensates it for such

infringements, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

    42.        Plaintiff or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’298 patent.

    43.        Defendant has also indirectly infringed the ’298 patent by inducing others to

directly infringe the ’298 patent.    Defendant has induced end-users, including Defendant’s

personnel and contractors, to directly infringe (literally or under the doctrine of equivalents) the



                                                      8
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 9 of 25




’298 patent by making and using the Accused Instrumentalities. Defendant took active steps,

directly or through contractual relationships with others, with the specific intent to cause them to

use the Accused Instrumentalities in a manner that infringes one or more claims of the ’298 patent,

including, for example, Claim 1 of the ’298 patent. Such steps by Defendant included, among

other things, advising or directing personnel, contractors or end-users to make or use the Accused

Instrumentalities in an infringing manner; advertising and promoting the use of the Accused

Instrumentalities in an infringing manner; or distributing instructions that guide users to use the

Accused Instrumentalities in an infringing manner. Defendant is performing these steps, which

constitute induced infringement with the knowledge of the ’298 patent and with the knowledge

that the induced acts constitute infringement. Defendant is aware that the normal and customary

use of the Accused Instrumentalities by others would infringe the ’298 patent. Defendant’s

inducement is ongoing.

    44.        Defendant has also indirectly infringed by contributing to the infringement of the

’298 patent. Defendant has contributed to the direct infringement of the ’298 patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe one or more claims of the ’298 patent, including, for example, Claim 1 of the

’298 patent. The special features include, for example, the devices and networking components

recited in Claim 1, including the interrelation between those devices and networking components,

that allow the claimed server to provide a list of extensions and for the user to select to view a

subset of the extensions. The special features constitute a material part of the invention of one or

more of the claims of the ’298 patent and are not staple articles of commerce suitable for substantial

non-infringing use. Defendant’s contributory infringement is ongoing.



                                                      9
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 10 of 25




    45.          Defendant has knowledge of the ’298 patent at least as of the date when it was

notified of the filing of this action.

    46.          Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

    47.          Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

    48.          Defendant’s direct and indirect infringement of the ’298 patent is, has been, and

continues to be willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under

the patent.

    49.          Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Estech in an amount that compensates it for such

infringements, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

    50.          Estech has suffered irreparable harm, through its loss of market share and goodwill,

for which there is no adequate remedy at law. Estech has and will continue to suffer this harm by

virtue of Defendant’s infringement of the ’298 patent. Defendant’s actions have interfered with

and will interfere with Estech’s ability to license technology. The balance of hardships favors

Estech’s ability to commercialize its own ideas and technology. The public interest in allowing

Estech to enforce its right to exclude outweighs other public interests, which supports injunctive

relief in this case.




                                                      10
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 11 of 25




                                            COUNT II

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,068,684

    51.         Estech repeats and re-alleges the allegations in Paragraphs 1-50 as though fully set

forth in their entirety.

    52.         Estech owns all substantial rights, interest, and title in and to the ’684 patent,

including the sole and exclusive right to prosecute this action and enforce the ’684 patent against

infringers, and to collect damages for all relevant times. The United States Patent and Trademark

Office duly issued the ’684 patent on June 27, 2006. A copy of the ’684 patent is attached as

Exhibit B.

    53.         The ’684 patent is titled “Quality of Service in a Voice Over IP Telephone System.”

The ’684 patent describes information processing systems used to transmit voice using VoIP

technology. A VoIP telephone is used to throttle the amount of data being transferred from a

workstation connected to the VoIP telephone.

    54.         The claims of the ’684 patent are not directed to an abstract idea. For example,

claim 36 of the ’684 patent recites specific steps performed by a specific arrangement of devices

and networking components and operations performed by those components. Together, those

devices and networking components provide quality of service to audio information by throttling

the amount of data being transferred through a VoIP telephony device. Taken as a whole, the

claimed inventions of the ’684 patent are not limited to well-understood, routine, or conventional

activity. Rather, the claimed inventions include inventive components that improve upon the

function and operation of information processing systems.

    55.         The written description of the ’684 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how



                                                    11
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 12 of 25




the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    56.        Defendant has infringed the ’684 patent by making, having made using, importing,

providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.

    57.        The Accused Instrumentalities include Network Components that provide VoIP-

based voice calling and data-networking services to VoIP Telephony Devices.

    58.        The Accused Instrumentalities include VoIP Telephony Devices that are coupled

to Network Components.

    59.        The Accused Instrumentalities include VoIP Servers connected to Network

Components such that audio information for VoIP-based voice calls is communicated between at

least VoIP Telephony Devices and VoIP Servers.

    60.        The Accused Instrumentalities include workstations (including, but not limited to,

for example, desktop computers, workstations, laptops, embedded devices, point-of-sale devices,

and mobile devices) that send and receive data from data servers (including, but not limited to, for

example, websites) that are coupled to Network Components through VoIP Telephony Devices.

    61.        The Accused Instrumentalities sufficiently throttle data sent from workstations to

VoIP Telephony Devices to increase a rate of transfer of audio information during the

communication of audio information, the data throttling comprises the step of reducing a future

amount of data from being transferred from the workstation if the amount of data exceeds a

predetermined threshold.




                                                     12
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 13 of 25




    62.        As described above, Defendant has directly infringed (literally or under the doctrine

of equivalents) at least Claim 36 of the ’684 patent. Defendant’s infringement in this regard is

ongoing.

    63.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it

for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

    64.        Plaintiff or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’684 Patent.

    65.        Defendant has also indirectly infringed the ’684 patent by inducing others to

directly infringe the ’684 patent.    Defendant has induced end-users, including Defendant’s

personnel and contractors, to directly infringe (literally or under the doctrine of equivalents) the

’684 patent by making and using the Accused Instrumentalities. Defendant took active steps,

directly or through contractual relationships with others, with the specific intent to cause them to

use the Accused Instrumentalities in a manner that infringes one or more claims of the ’684 patent,

including, for example, Claim 36 of the ’684 patent. Such steps by Defendant included, among

other things, advising or directing personnel, contractors or end-users to make or use the Accused

Instrumentalities in an infringing manner; advertising and promoting the use of the Accused

Instrumentalities in an infringing manner; or distributing instructions that guide users to use the

Accused Instrumentalities in an infringing manner. Defendant is performing these steps, which

constitute induced infringement with the knowledge of the ’684 patent and with the knowledge

that the induced acts constitute infringement. Defendant is aware that the normal and customary



                                                    13
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 14 of 25




use of the Accused Instrumentalities by others would infringe the ’684 patent. Defendant’s

inducement is ongoing.

    66.         Defendant has also indirectly infringed by contributing to the infringement of the

’684 patent. Defendant has contributed to the direct infringement of the ’684 patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe one or more claims of the ’684 patent, including, for example, Claim 36 of the

’684 patent. The special features include, for example, the devices and networking components

recited in Claim 36, including the interrelation between those devices and networking components,

that throttle the amount of data being transferred through the telephone. The special features

constitute a material part of the invention of one or more of the claims of the ’684 patent and are

not staple articles of commerce suitable for substantial non-infringing use.              Defendant’s

contributory infringement is ongoing.

    67.         Defendant has knowledge of the ’684 patent at least as of the date when it was

notified of the filing of this action.

    68.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

    69.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

    70.         Defendant’s direct and indirect infringement of the ’684 patent is, has been, and

continues to be willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under

the patent.



                                                      14
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 15 of 25




    71.          Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Estech in an amount that compensates it for such

infringements, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

    72.          Estech has suffered irreparable harm, through its loss of market share and goodwill,

for which there is no adequate remedy at law. Estech has and will continue to suffer this harm by

virtue of Defendant’s infringement of the ’684 patent. Defendant’s actions have interfered with

and will interfere with Estech’s ability to license technology. The balance of hardships favors

Estech’s ability to commercialize its own ideas and technology. The public interest in allowing

Estech to enforce its right to exclude outweighs other public interests, which supports injunctive

relief in this case.


                                            COUNT III

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 6,067,349

    73.          Estech repeats and re-alleges the allegations in Paragraphs 1-72 as though fully set

forth in their entirety.

    74.          Estech owns all substantial rights, interest, and title in and to the ’349 patent,

including the sole and exclusive right to prosecute this action and enforce the ’349 patent against

infringers, and to collect damages for all relevant times. The United States Patent and Trademark

Office duly issued the ’349 patent on May 23, 2000. A copy of the ’349 patent is attached as

Exhibit C.

    75.          The ’349 Patent is titled “Dialing Using Caller ID.” The ’349 patent describes a

telephone and voice mail system. When a calling party calls a user of the system, the system

receives the caller’s caller ID information and associates that information with a voicemail


                                                      15
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 16 of 25




message. By doing so, the recipient of the voicemail can automatically call back the caller while

listening to the voicemail message.

    76.        The claims of the ’349 patent are not directed to an abstract idea. For example,

claim 1 of the ’349 patent recites specific steps performed on specific components of voice

communications. Taken as a whole, the claimed inventions of the ’349 patent are not limited to

well-understood, routine, or conventional activity.       Rather, the claimed inventions include

inventive components that improve upon the function and operation of telephone and voice mail

systems.

    77.        The written description of the ’349 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    78.        Defendant has infringed the ’349 patent by making, having made using, importing,

providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.

    79.        The Accused Instrumentalities include VoIP Servers that: (i) receive an incoming

call from a calling party over a switched telephone network, wherein the incoming call includes

caller ID information, wherein the caller ID information includes a telephone number of the calling

party; (ii) connect the incoming call to a voice mailbox; (iii) store the caller ID information in

association with the voice mailbox, wherein the voice mailbox is associated with a called party,

and wherein the caller ID information is stored in association with a voice message left by the

calling party for the called party in the voice mailbox; and (iv) automatically dial the telephone

number at a request of the called party while the called party is listening to the voice message.



                                                     16
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 17 of 25




    80.         As described above, Defendant has directly infringed (literally or under the doctrine

of equivalents) at least Claim 1 of the ’349 patent. Defendant’s infringement in this regard is

ongoing.

    81.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it

for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

    82.         Plaintiff or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’349 Patent.

    83.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Estech in an amount that compensates it for such

infringements, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.


                                            COUNT IV

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,123,699

    84.         Estech repeats and re-alleges the allegations in Paragraphs 1-83 as though fully set

forth in their entirety.

    85.         Estech owns all substantial rights, interest, and title in and to the ’699 patent,

including the sole and exclusive right to prosecute this action and enforce the ’699 patent against

infringers, and to collect damages for all relevant times. The United States Patent and Trademark

Office duly issued the ’699 patent on October 17, 2006. A copy of the ’699 patent is attached as

Exhibit D.


                                                      17
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 18 of 25




    86.        The ’699 patent is titled “Voice Mail in a Voice Over IP Telephone System.” The

’699 patent describes a VoIP telecommunications system for storing a voice mail message in a

voice mail box in a voice mail system within a first local area network (LAN). A user can access

and listen to the voice mail using a telecommunications within a second LAN by connecting to the

first LAN via a wide-area network (WAN), such as the Internet.

    87.        The claims of the ’699 patent are not directed to an abstract idea. For example,

claim 1 of the ’699 patent recites a specific arrangement of devices in a networking environment.

Together those devices enable a user within a second LAN to access and listen to voice mail

messages stored within a first LAN. Taken as a whole, the claimed inventions of the ’699 patent

are not limited to well-understood, routine, or conventional activity.         Rather, the claimed

inventions include inventive components that improve upon the functioning and operation of

information processing systems.

    88.        The written description of the ’699 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    89.        Defendant has infringed the ’699 patent by making, having made, using, importing,

providing, supplying, distributing, selling, or offering the Accused Instrumentalities for sale.

    90.        The Accused Instrumentalities include Network Components that provide first and

second LANs that are coupled with a WAN, operating under a routable protocol including, but not

limited to, for example, TCP/IP or UDP/IP.




                                                     18
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 19 of 25




    91.        The Accused Instrumentalities include VoIP Servers that store a voice mail

message in a voice mail box in a voice mail system within a first LAN.

    92.        The Accused Instrumentalities include VoIP Telephony Devices coupled to the

second LAN that provide a sensory indication when the voice message is stored in the voice mail

box within the first LAN. The VoIP Telephony Devices allow a user to access the voice mail

system within the first LAN to listen to the voice message stored in the voice mail box. The VoIP

Telephony Devices allow a user to access the voice mail message stored in the voice mail box

provided by the VoIP Servers by using communication protocols, including, but not limited to, for

example, TCP/IP, UDP/IP, Session Initiation Protocol (SIP), Session Description Protocol (SDP),

Real-time Transport Protocol (RTP), and Real-time Transport Control Protocol (RTCP) protocols

to: (i) establish a channel between the first and second LANs over the WAN; (ii) couple an audio

path over the channel between the telecommunications device and the voice mail box; and (iii)

stream voice data containing the voice message from the voice mail box to the telecommunications

device over the audio path.

    93.        The VoIP Telephony Devices and VoIP Servers can establish a channel between

the first and second LANs over the WAN, wherein the establishing includes: (i) in response to an

input at VoIP Telephony Devices, sending a user mail box connection message from the second

LAN to the first LAN requesting a channel, wherein the user mail box connection message includes

an extension associated with VoIP Telephony Devices and an identification of the voice mail box;

(ii) assigning the channel by VoIP Servers in the first LAN; and (iii) sending a connection

established message from VoIP Servers in the first LAN to the second LAN.




                                                  19
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 20 of 25




    94.        As described above, Defendant has directly infringed (literally or under the doctrine

of equivalents) at least Claim 1 of the ’699 patent. Defendant’s infringement in this regard is

ongoing.

    95.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it

for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

    96.        Plaintiff or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’699 patent.

    97.        Defendant has also indirectly infringed the ’699 patent by inducing others to

directly infringe the ’699 patent.    Defendant has induced end-users, including Defendant’s

personnel and contractors, to directly infringe (literally or under the doctrine of equivalents) the

’699 patent by making and using the Accused Instrumentalities. Defendant took active steps,

directly or through contractual relationships with others, with the specific intent to cause them to

use the Accused Instrumentalities in a manner that infringes one or more claims of the ’699 patent,

including, for example, Claim 1 of the ’699 patent. Such steps by Defendant included, among

other things, advising or directing personnel, contractors or end-users to make or use the Accused

Instrumentalities in an infringing manner; advertising and promoting the use of the Accused

Instrumentalities in an infringing manner; or distributing instructions that guide users to use the

Accused Instrumentalities in an infringing manner. Defendant is performing these steps, which

constitute induced infringement with the knowledge of the ’699 patent and with the knowledge

that the induced acts constitute infringement. Defendant is aware that the normal and customary



                                                    20
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 21 of 25




use of the Accused Instrumentalities by others would infringe the ’699 patent. Defendant’s

inducement is ongoing.

    98.         Defendant has also indirectly infringed by contributing to the infringement of the

’699 patent. Defendant has contributed to the direct infringement of the ’699 patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe one or more claims of the ’699 patent, including, for example, Claim 1 of the

’699 patent. The special features include, for example, the devices and networking components

recited in Claim 1, including the interrelation between those devices and networking components,

that allow a user to access and listen to the voice mail using a telecommunications within a second

LAN by connecting to the first LAN via a wide-area network (WAN), such as the Internet. The

special features constitute a material part of the invention of one or more of the claims of the ’699

patent and are not staple articles of commerce suitable for substantial non-infringing use.

Defendant’s contributory infringement is ongoing.

    99.         Defendant has knowledge of the ’699 patent at least as of the date when it was

notified of the filing of this action.

   100.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

   101.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.




                                                      21
          Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 22 of 25




   102.          Defendant’s direct and indirect infringement of the ’699 patent is, has been, and

continues to be willful, intentional, deliberate, or in conscious disregard of Plaintiff’s rights under

the patent.

   103.          Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Estech in an amount that compensates it for such

infringements, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

   104.          Estech has suffered irreparable harm, through its loss of market share and goodwill,

for which there is no adequate remedy at law. Estech has and will continue to suffer this harm by

virtue of Defendant’s infringement of the ’699 patent. Defendant’s actions have interfered with

and will interfere with Estech’s ability to license technology. The balance of hardships favors

Estech’s ability to commercialize its own ideas and technology. The public interest in allowing

Estech to enforce its right to exclude outweighs other public interests, which supports injunctive

relief in this case.


                                          JURY DEMAND

        Plaintiff hereby requests a trial by jury on all issues so triable by right.

                                      PRAYER FOR RELIEF

        Estech Systems, Inc. requests that the Court find in its favor and against Defendant, and

that the Court grant Estech the following relief:


        a.       Judgment that one or more claims of the Asserted Patents have been infringed,

either literally or under the doctrine of equivalents, by Defendant or all others acting in concert

therewith;



                                                       22
            Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 23 of 25




          b.     A permanent injunction enjoining Defendant and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the ’298, ’684, and ’699 patents; or, in the alternative, an

award of a reasonable ongoing royalty for future infringement of the Asserted Patents by such

entities;

          c.     Judgment that Defendant accounts for and pays to Estech all damages to and costs

incurred by Estech because of Defendant’s infringing activities and other conduct complained of

herein;

          d.     Judgment that Defendant’s infringements be found willful, and that the Court award

treble damages for the period of such willful infringement pursuant to 35 U.S.C. § 284;

          e.     Pre-judgment and post-judgment interest on the damages caused by Defendant’s

infringing activities and other conduct complained of herein;

          f.     That this Court declare this an exceptional case and award Estech its reasonable

attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and

          g.     All other and further relief as the Court may deem just and proper under the

circumstances.


          Dated: November 4, 2020             Respectfully submitted,


                                              By: /s/ Fred I. Williams
                                              Fred I. Williams
                                              Texas State Bar No. 00794855
                                              Michael Simons
                                              Texas State Bar No. 24008042
                                              Jonathan L. Hardt
                                              Texas State Bar No. 24039906
                                              Chad Ennis
                                              Texas State Bar No. 24045834
                                              WILLIAMS SIMONS & LANDIS PLLC
                                              327 Congress Ave., Suite 490

                                                     23
Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 24 of 25




                            Austin, TX 78701
                            Tel: 512-543-1354
                            fwilliams@wsltrial.com
                            msimons@wsltrial.com
                            jhardt@wsltrial.com
                            cennis@wsltrial.com

                            Todd E. Landis
                            State Bar No. 24030226
                            WILLIAMS SIMONS & LANDIS PLLC
                            2633 McKinney Ave., Suite 130 #366
                            Dallas, TX 75204
                            Tel: 512-543-1357
                            tlandis@wsltrial.com

                            John Wittenzellner
                            Pennsylvania State Bar No. 308996
                            WILLIAMS SIMONS & LANDIS PLLC
                            1735 Market Street, Suite A #453
                            Philadelphia, PA 19103
                            Tel: 512-543-1373
                            johnw@wsltrial.com

                            Attorneys for Plaintiff Estech Systems, Inc.




                                  24
       Case 6:20-cv-00322-ADA Document 44 Filed 11/04/20 Page 25 of 25




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 4, 2020, the undersigned caused a copy

of the foregoing document to be served on Defendant through the Court’s ECF System.



                                                  /s/ Fred I. Williams
                                                  Fred I. Williams




                                                 25
